PER CURIAM.
We agree with the court of civil appeals, 561 S.W.2d 247, that this petitioner has not shown the necessary standing with which to seek injunctive relief. We therefore refuse the application for writ of error with the notation, no reversible error.
In doing so, we concur with the statement of the court below which describes the language used in the telephone messages as “vicious, disgusting and repugnant to all decent persons,” and which encourages the appropriate public officials to examine the conduct of the Nazi Party to ascertain whether or not such conduct is illegal, and if so, to take the authorized steps to control it.